MAG SILVER CORP. Suite 328, 550 Burrard Street, Vancouver, BC, Canada V6C 2B5 Tel: 604-630-1399Fax: 604-484-4710www.magsilver.com March 25, British Columbia Securities Commission Alberta Securities Commission Ontario Securities Commission Toronto Stock Exchange MAG Silver Corp. Report of Voting Results In accordance with Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations, we hereby advise of the results of the voting on the matters submitted to the annual general and special meeting of shareholders of MAG Silver Corp. (the "Company") held on March 24, The matters voted upon at the meeting and the results of the voting were as follows: Item 1: Election of Directors and Approval of Nominees as Directors By a vote by way of show of hands, the following individuals were elected as directors of the Company to hold office for the ensuing year or until their successors are elected or appointed: Eric H.
